MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                    Jan 20 2016, 6:22 am

regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
Darren Bedwell                                           Anna Kirkman
Indianapolis, Indiana                                    Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

In The Matter of the Civil                               January 20, 2016
Commitment of S.J.,                                      Court of Appeals Cause No.
Appellant,                                               49A02-1505-MH-390
                                                         Appeal from the Marion Superior
        v.                                               Court
                                                         The Honorable Steven Eichholtz,
Eskenazi Health,                                         Judge
Appellee.                                                Trial Court Cause No.
                                                         49D08-0905-MH-21678



Barnes, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1505-MH-390 | January 20, 2016          Page 1 of 6
                                                Case Summary
[1]   S.J. appeals her involuntary civil commitment. We affirm.


                                                         Issue
[2]   S.J. raises one issue, which we restate as whether there is sufficient evidence to

      support the trial court’s determination that she is gravely disabled.


                                                        Facts
[3]   In 2009 and 2010, S.J. was hospitalized because of mental health issues. In

      January 2015, S.J.’s family sought an emergency detention after S.J.

      disappeared for three months and returned acting as if nothing had happened.

      S.J. was wearing the same clothes she was wearing when she left. S.J. received

      inpatient care but was resistant to treatment. She was then placed in temporary

      respite care to create a discharge plan. Because of concerns about S.J.’s ability

      to care for herself, a petition requesting an extension of S.J.’s commitment was

      filed. Following a hearing, the trial court concluded that S.J. was gravely

      disabled and extended S.J.’s commitment. S.J. now appeals.


                                                      Analysis
[4]   S.J. argues there is insufficient evidence that she is gravely disabled.1 “The

      liberty interest at stake in a civil commitment proceeding goes beyond a loss of




      1
        Although S.J. mentions a patient’s right to judicial review of a proposed treatment plan, we consider this to
      be part of her overall challenge to the sufficiency of the evidence and not a separate issue.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1505-MH-390 | January 20, 2016              Page 2 of 6
      one’s physical freedom, and given the serious stigma and adverse social

      consequences that accompany such physical confinement, a proceeding for an

      involuntary civil commitment is subject to due process requirements.” Civil

      Commitment of T.K. v. Dep’t of Veterans Affairs, 27 N.E.3d 271, 273 (Ind. 2015).

      To satisfy the requirements of due process, the facts justifying an involuntary

      commitment must be shown by clear and convincing evidence that not only

      communicates the relative importance our legal system attaches to such a

      decision, but also has the function of reducing the chance of inappropriate

      commitments. Id.


[5]   Pursuant to Indiana Code Section 12-26-2-5(e), a petitioner is required to prove

      by clear and convincing evidence that “(1) the individual is mentally ill and

      either dangerous or gravely disabled; and (2) detention or commitment of that

      individual is appropriate.” “Gravely disabled” is defined as:


              a condition in which an individual, as a result of mental illness, is
              in danger of coming to harm because the individual:


              (1) is unable to provide for that individual’s food, clothing,
              shelter, or other essential human needs; or


              (2) has a substantial impairment or an obvious deterioration of
              that individual’s judgment, reasoning, or behavior that results in
              the individual’s inability to function independently.


      Ind. Code § 12-7-2-96. In reviewing the sufficiency of the evidence, we will

      affirm if, considering only the probative evidence and the reasonable inferences

      supporting it, without weighing evidence or assessing witness credibility, a
      Court of Appeals of Indiana | Memorandum Decision 49A02-1505-MH-390 | January 20, 2016   Page 3 of 6
      reasonable trier of fact could find the necessary elements were proven by clear

      and convincing evidence. T.K., 27 N.E.3D at 273.


[6]   S.J. claims that, although she does not behave as her family and doctors would

      like her to, there is scant evidence that she is unable to provide for her own

      needs or function independently. To the contrary, the evidence shows that S.J.

      suffers from schizophrenia and is “extremely paranoid.” Tr. p. 10. When she

      arrived at the hospital, S.J. was “slightly malnourished, disheveled, with poor

      hygiene, very confused and disorganized.” Id. at 9. While hospitalized, S.J.

      refused to let medical students interview her, rarely let her doctor into her

      room, and only ate packaged food. Her doctor testified that there is no depth or

      substance to S.J.’s conversations, with S.J. repeatedly stating she is “perfectly

      fine” and “doesn’t need medication.” Id. at 11. S.J. “believes that she has

      nothing wrong with her and does not need any assistance finding housing,

      getting an income, receiving treatment. She wants to do everything on her own

      and we just believe that at this time she’s too sick to do that.” Id.


[7]   As examples of S.J.’s behavior, the doctor stated that S.J. spent hours on the

      phone trying to buy a plane ticket to Mexico and trying to obtain a bank loan

      by posing as a hospital employee. S.J. refused offers to help pay for medication

      and waited five or six weeks to agree to receive Medicaid assistance. The

      doctor explained that S.J. will not change her clothes and suggested that S.J.

      had gone a year without changing her clothes. S.J. also refused to allow a

      medical exam despite her doctor’s concerns about S.J.’s leg, which had a sore

      and appeared swollen. According to her doctor, when asked how she will

      Court of Appeals of Indiana | Memorandum Decision 49A02-1505-MH-390 | January 20, 2016   Page 4 of 6
      provide for herself, S.J. says she will “sell stuff” but offers no “solid information

      to help . . . her own discharge plan.” Id. at 14. S.J. is also reluctant to take

      medication to treat her mental illness and has been off of her medication for five

      years. Her doctor testified that S.J. will not voluntarily take medication. S.J.’s

      doctor testified that S.J. is “[a]bsolutely” gravely disabled. Id. at 13. She also

      testified that S.J.’s reasoning and judgment are so impaired that she is

      “[a]bsolutely” at risk of harm. Id. at 15.


[8]   This is consistent with S.J.’s testimony that she disagrees with the

      schizophrenia diagnosis and does not feel like she needs medication. S.J.

      testified that she could get money by selling her things, connecting with her

      church, and asking her cousin. S.J. did not specify where she had been living

      prior to her hospitalization in January but suggested she was spending time in

      libraries and train stations. Regarding her three-month absence from

      Indianapolis, S.J. described traveling to Flint, Michigan, via bus and train,

      packing only a few items, and not washing her clothes during that time.


[9]   This evidence, including her own testimony, shows that S.J. is unwilling to

      accept that she suffers from schizophrenia and to treat her disease. She is also

      unwilling to take help when it is offered to her. Further, S.J. does not have

      financial resources to support herself and could not offer a clear plan for

      obtaining housing and continuing treatment upon her release from the hospital.

      This is clear and convincing evidence that, as a result of her mental illness,

      there is a danger of harm coming to S.J. because she is unable to provide food,

      clothing, shelter, and other essential needs and because of an obvious

      Court of Appeals of Indiana | Memorandum Decision 49A02-1505-MH-390 | January 20, 2016   Page 5 of 6
       deterioration of her judgment and reasoning. There is sufficient evidence to

       support the civil commitment.


                                                 Conclusion
[10]   There is clear and convincing evidence that S.J. is gravely disabled. We affirm.


[11]   Affirmed.


[12]   Robb, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1505-MH-390 | January 20, 2016   Page 6 of 6